Citation Nr: 1821255	
Decision Date: 04/10/18    Archive Date: 04/19/18

DOCKET NO.  14-37 121	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Propriety of the reduction in the rating for lumbar spine degenerative disc disease (DDD) from 20 to 10 percent effective June 21, 2013, and whether a rating in excess of 20 percent is warranted.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel 
INTRODUCTION

The appellant is a Veteran who served on active duty from November 2004 to November 2008.  This matter is before the Board of Veterans' Appeals (Board) on appeal from an August 2013 rating decision by the Boise, Idaho Department of Veterans Affairs (VA) Regional Office (RO) that reduced the rating for lumbar spine DDD to 10 percent, effective June 21, 2013.  In October 2017, a Travel Board hearing was held before the undersigned; a transcript is in the record.  The case is now in the jurisdiction of the Chicago, Illinois RO.

The matter of entitlement to a rating in excess of 20 percent for lumbar spine DDD is being REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if action is required.


FINDING OF FACT

The reduction in the rating for lumbar spine DDD from 20 to 10 percent effective June 21, 2013 was not supported by the evidence of sustained improvement.  


CONCLUSION OF LAW

The reduction in the rating for lumbar spine DDD from 20 percent to 10 percent effective June 21, 2013 was not in accordance with the factual record and was improper; restoration of the 20 percent rating from the date of reduction is warranted.  38 U.S.C. §§ 1155, 5112 (2012); 38 C.F.R. §§ 3.105(e), 4.104, Diagnostic Codes (Codes) 5242, 5243 (2017).






REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA redefined VA's duties to notify and assist a VA claimant in the development of a claim.  As this decision grants that part of the benefit sought that is addressed, there is no reason to belabor the impact of the VCAA on the matter, as any notice or duty to assist omission is harmless.  


Legal Criteria, Factual Background and Analysis

The Board has reviewed all of the evidence in the Veteran's record.  Although the Board is required to provide reasons and bases supporting its decision, there is no need to discuss each item of evidence in the record.  The Board will summarize the pertinent evidence as deemed appropriate, and the Board's analysis will focus specifically on what the evidence of record shows, or does not show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).

VA outpatient treatment records show that in September 2012 the Veteran stated that his pain was located over the lower lumbar spine, and radiated only slightly towards the sacral areas.  There was no radiation of pain to the lower extremities.  He had had extensive physical therapy and exercised regularly.  He had received five or six epidural injections which provided temporary relief.  Examination found that he ambulated with a normal gait pattern with a fully upright posture once he got moving.  Flexion and extension of the lumbar spine were essentially within normal limits with only some modest reproduction of pain at the lumbosacral junction.  Deep tendon reflexes were symmetric at the knees and ankles.  There was no clonus.  Strength was 5/5 distally and proximally in the lower extremities.  Straight leg raising was negative bilaterally.  There was localized tenderness to deep palpation at approximately the L5 area, and some very mild myofascial tenderness adjacent to this level.  The impression was chronic mechanical low back pain without radicular symptoms.  It was noted that it seemed that the Veteran had very little myofascial pain component.  
Further VA outpatient treatment records show that in December 2012, it was noted that lumbar spine magnetic resonance imaging (MRI) showed that disc protrusion at L4-5 had progressed when compared to 2009.  In April 2013, the Veteran reported that his back pain was worse with prolonged standing and with bending or  twisting maneuvers.  Examination found that flexion and extension were essentially within normal limits with some modest reproduction of pain at the lumbosacral junction.  Strength in the lower extremities was 5/5 .  Straight leg raising was negative, bilaterally.  There was localized tenderness to deep palpation at L5 area some very mild myofascial tenderness adjacent to this level.  A June 2013 chiropractor's report notes that the Veteran was to begin weekly chiropractic treatment.

On June 21, 2013 VA spine examination, the Veteran reported he had missed more than 15 days of work over the last few years due to flare-ups.  Examination found  flexion to 85 degrees, extension to 25 degrees, lateral flexion  to 25 degrees, bilaterally and rotation to 25 degrees, bilaterally.  There was pain with all movements.  He was able to perform repetitive use testing without additional limitation of motion.  Functional loss was noted to be less movement than normal and pain on movement.  There was no localized tenderness or pain to palpation, guarding or muscle spasm, or muscle atrophy.  Reflexes were 2+ at the knees and ankles; sensory examination was normal.  Straight leg raising was negative.  He did not have radicular pain or signs or symptoms of radiculopathy.  He did not have intervertebral disc syndrome.  The diagnosis was chronic lumbar spine DDD, with no evidence of sciatica.  The examiner noted that the Veteran had limited range of motion and pain with extremes of forward bending, and that his job required substantial bending and lifting.  

A July 2013 treatment record notes that the Veteran had been given two facet injections, and that his back pain kept returning.  The treating physician indicated that additional injections were not recommended.  In September 2013, the Veteran reported that his last facet injection in May 2013 had provided almost complete relief for three months.  He stated that his pain was worse with extension based exercises, and occasionally traveled into his right buttock.  Examination found that lumbar flexion was slightly restricted, but he had more discomfort with lumbar extension.  He had mild tenderness to deep palpation over the low lumbar spine bilaterally.  Strength and sensation were intact in the proximal and distal lower extremities.  Reflexes were 2/4 and symmetric at the patellar and Achilles tendons bilaterally.  Straight leg raising was negative, but the Veteran had tight hamstrings bilaterally.  The examiner discussed radiofrequency ablation of the nerves that supply the facet joints, and the Veteran agreed to proceed.

In his substantive appeal received in October 2014 the Veteran stated that the June 21, 2013 examination on which the reduction in the rating for his back disability was based did not present a true disability picture of his low back disability.  He indicated that the examination was conducted shortly after he received ameliorative treatment with short -term effect, and that his low back disability was not in fact improved at the time of that examination.

At the hearing before the undersigned, the Veteran testified, in essence, that his back had not improved so as to warrant a reduction in the rating.  He related that his treatment had included morphine and facet injections that provided only temporary relief.  He advised that he has since undergone surgery on the back.  

Where the reduction in evaluation of a service-connected disability is considered warranted and the lower evaluation would result in a reduction or discontinuance of compensation payments currently being made, a rating proposing the reduction or discontinuance will be prepared setting forth all material facts and reasons.  The beneficiary...will be given 60 days for the presentation of additional evidence to show that compensation payments should be continued at their present level.  38 C.F.R. § 3.105(e).  The rating reduction here did not violate the due process provisions of 38 C.F.R. § 3.105(e), as it did not result in a reduction of compensation payments, and notice of the proposed reduction was not necessary.  

Under 38 C.F.R. § 3.344, ratings for disabilities that have continued for long periods at the same level (5 years or more) or have stabilized are subject to procedural safeguards that include a mandate of reviewing the record in full.  Here, since the 20 percent rating for lumbar spine DDD was in effect for less than five years, the provisions of 38 C.F.R. § 3.344 do not apply.  Accordingly, the analysis proceeds to whether the reduction was warranted by the factual record.
Disability ratings are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic codes identify the various disabilities.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Reasonable doubt regarding the degree of disability is to be resolved in favor of the claimant, 38 C.F.R. § 4.3.  Functional impairment is to be assessed on the basis of lack of usefulness, and the effects of the disability upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

The Veteran's service-connected low back disability includes lumbar joint disease (DJD, Code 5242) and lumbar disc disease (DDD, Code 5243) and may be rated as either.  Since Code 5243 provides for rating either under the General Rating Formula for Diseases and Injuries of the Spine (General Formula) or based on incapacitating episodes, use of that Code is more appropriate.  [Notably, bedrest prescribed by a physician is not shown, and the analysis in this matter will be limited to consideration of the General Formula.]   

Under the General Formula, a 50 percent rating is warranted for unfavorable ankylosis of the entire thoracolumbar spine.  A 40 percent rating is warranted when forward flexion of the thoracolumbar spine is limited to 30 degrees or less, or for favorable ankylosis of the entire thoracolumbar spine.  A 20 percent rating is warranted when forward flexion of the thoracolumbar spine is greater than 30 degrees but not greater than 60 degrees, or, the combined range of thoracolumbar spine motion is not greater than 120 degrees, or with muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour, such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 10 percent rating is warranted when there is forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or combined range of motion o fthe thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal body contour; or vertebral body fracture with loss of 50 percent or more of height. 

 Pertinent notes following provide:  Any associated objective neurologic manifestations are to be separately rated, under an appropriate diagnostic code.  Normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  38 C.F.R. § 4.71a, , to include Notes 1 and 2 following the General Formula.

On longitudinal review of the record, the Board finds that the reduction of the rating for the Veteran's back disability from 20 to 10 percent was based on an examination report which does not reflect a true picture of the low back disability at the time.  Treatment records leading up to the examination show that in September 2012 the Veteran was noted to have pain with all movement of the back; a December 2012 MRI had shown increased disc protrusion (suggesting greater, not less disability); and a chiropractor had noted just prior to the VA examination that the Veteran was beginning weekly chiropractic treatment.  Records from shortly after the June 21, 2013 examination note that the Veteran had received facet injections, which provided only brief temporary, not lasting, relief.  And subsequent records show that ultimately the Veteran underwent surgery because conservative measures did not relieve the problem.  The findings on the June 21, 2013 examination are thus shown to present a snapshot picture of the disability when the disability picture was clouded by the ameliorative effects of treatment.  Improvement in the underlying pathology of the disability was not shown (the examiner makes no mention of the MRI finding just months earlier of greater disc protrusion, and appeared to be unaware that the Veteran was receiving chiropractic treatment).  The overall disability picture of the Veteran's low back at the time of the reduction was not one of sustained improvement, but instead one where conservative treatment was shown to be ineffective beyond providing very temporary relief.  Accordingly, the Board finds that the reduction in the rating of the low back disability was not supported by the overall factual record, and that restoration of the 20 percent rating from the date of the reduction is warranted.




ORDER

The appeal challenging the propriety of the reduction in the rating for lumbar spine DDD from 20 to 10 percent effective June 21, 2013 is granted, restoration of the 20 percent rating from the date of reduction is granted.


REMAND

What remains for consideration is the matter of entitlement to a rating in excess of 20 percent for the low back disability.  At the October 2017 hearing, the Veteran testified that he has undergone surgery for the low back disability since the June 2013 VA examination, and that the severity of the disability is such that narcotic (controlled) medication is prescribed.  The matter of entitlement to a temporary total (convalescence) rating following the surgery was raised.  The Veteran has not been afforded an examination to assess the low back disability since the surgery.  While some private and VA treatment records were associated with the record following the hearing. They do not appear to include complete records of the Veteran's treatment for back disability during the evaluation period (which are all pertinent evidence in this matter).   

Accordingly, the case is REMANDED for the following:

1.  The Veteran should be asked to identify all providers of evaluations and treatment (medical, surgical, and therapy) he has received for his back disability since June 2013 to the present (records of which have not already been received/associated with his record), and to provide authorizations for VA to obtain for the record complete private records of the evaluations and treatment (to specifically include complete records leading up to, of, and following any surgical procedures).   The AOJ should secure for the record complete records of the evaluations and treatment from all providers identified (i.e., those records that are not already in the claims file).

2.  The AOJ should then arrange for an orthopedic examination of the Veteran to assess the severity of his service connected low back disability.  The Veteran's entire record should be reviewed by the examiner in conjunction with the examination.  All findings and related functional impairment (including of gait) should be described in detail.  All indicated studies must be completed (to include tests for instability and range of motion studies, with notation of any additional functional limitations due to factors such as weakness, pain, incoordination, weight-bearing or nonweight-bearing, fatigue, use, etc.).  The examiner should comment on restrictions on occupational and daily activity functions due to the disabilities.  The examiner should specifically indicate whether there are associated neurological manifestations (and if so describe the symptoms and associated impairment in detail), and should note whether there have been incapacitating episodes of disc disease (if so, noting their frequency and duration).

The examiner must include rationale with all opinions.  Regarding any surgical procedures on the spine since the June 2013, the provider should indicate whether the surgery required convalescence, and if so, the duration of the convalescence required.

2.  The AOJ should then review the record and readjudicate the claim (to specifically encompass entitlement to a temporary total (convalescence) rating following surgery.  If it remains denied, the AOJ should issue an appropriate supplemental statement of the case, afford the Veteran and his representative opportunity to respond, and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).


______________________________________________
GEORGE R. SENYK 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


